DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
The present office action is based upon the Applicant’s claims filed on 04/27/2021. Claims 1-20 are amended, Claims 1-20 are pending in current application.
Claim objections have been withdrawn in view of amendments.
Drawing and Abstract objections have been withdrawn in view of amendments.
Claim amendments filed on 04/27/2021 invokes 35 U.S.C. 112(f) for the phrase “input device” in claims 1 and 11

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “input device”  in Claims 1 and 11, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional language without reciting sufficient structure to achieve the function.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on June 17, 2021 after an interview with Mr. Kiyoshi Kozu on June 17, 2021.
The application has been amended as follows: 
Claims 1 and 11 have been amended.  

IN THE CLAIMS
Claim 1.    (Currently Amended) A robot control device comprising: 
an input device through which an instruction is input: 

a memory configured to store a program and a time series target force of the force detector corresponding to the robot operation flow of the robot: and a processor configured to execute the program so as to:
cause the first area of the display to display the plurality of operation objects and the conditional operation object;
receive an input as the instruction via the input device; select an object of the plurality of operation objects and the conditional operation object based on the input;
cause the second area of the display to display the selected object as a part of the object operation flow;
repeat the receiving of the input, the selecting of the object, and the causing of the second area to display the selected object a predetermined number of times to complete the object operation flow;
convert the completed object operation flow into a control program, the control program being configured to control the operations of the robot;
execute the control program to control the robot; detect a time series measuring force of the force detector during the execution of the control program;
an application of the integrator corresponding to integrating the difference;
receive a selection input as the instruction via the input device with respect to the selection;
cause the display to switch to display the second screen when the selection input corresponding to the application of the integrator; and
receive an adjusting input via the input device for adjusting an integral gain of the integrator when a result of the execution of the control program is in a predetermined condition.

Claim 11.    (Currently Amended) A robot system comprising: 
a robot having a force detector;
an input device through which an instruction is input;
a display having a switchable plurality of screens, the switchable plurality of screens including a first screen and a second screen, the first screen being divided into a first area and a second area, the first area being configured to display a plurality of operation objects corresponding to operations using force control of the robot, the second area being configured to display an object operation flow corresponding to a robot operation flow of the robot;

a processor is configured to execute the program so as to:
cause the first area of the display to display the plurality of operation objects and the conditional operation object;
receive an input as the instruction via the input device; select an object of the plurality of operation objects and the conditional operation object based on the input;
cause the second area of the display to display the selected object as a part of the object operation flow;
repeat the receiving of the input, the selecting of the object, and the causing of the second area to display the selected object a predetermined number of times to complete the object operation flow;
convert the completed object operation flow into a control program, the control program being configured to control the operations of the robot;
execute the control program to control the robot; detect a time series measuring force of the force detector during the execution of the control program;
cause the first area of the display to display the time series measuring force of the force detector and a selection for selecting whether an integrator is applied to a difference between the time series target force and the time series measuring force for a specific control direction among a plurality of control directions, [[the]]an application of the integrator corresponding to integrating the difference;
receive a selection input as the instruction via the input device with respect to the selection;

receive an adjusting input via the input device for adjusting an integral gain of the integrator when a result of the execution of the control program is in a predetermined condition.

ALLOWABLE SUBJECT MATTER
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior arts, Nagai et al. (US 2014/0188281), Sakano (US 2008/0188985), Iwatake (US 2018/0210434) and Sato et al. (US 2007/0210740) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 1. Other prior arts of record do not suggest, disclose or teach neither singly nor in combination the claimed limitations of independent Claim 1 as a whole.
Therefore, Claim 1 is considered novel and non-obvious and is therefore allowed. Claims 2-10 depend either directly or indirectly upon independent claim 1; therefore, these claims are also allowed by virtue of dependencies.

Regarding Claim 11, the closest prior arts, Nagai et al. (US 2014/0188281), Sakano (US 2008/0188985), Iwatake (US 2018/0210434) and Sato et al. (US 2007/0210740) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 11. Other prior arts of record do not 
Therefore, Claim 11 is considered novel and non-obvious and is therefore allowed. Claims 12-20 depend either directly or indirectly upon independent claim 11; therefore, these claims are also allowed by virtue of dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shimodaira et al. (US 2016/0354925) discloses, “ROBOT CONTROL APPARATUS, ROBOT, AND ROBOT SYSTEM”;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237.  The examiner can normally be reached on MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B M M HANNAN/Examiner, Art Unit 3664